                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RODNEY WILLIAMS,
                                  11                                                    Case No. 18-04859 EJD (PR)
                                                       Petitioner,
                                  12                                                    ORDER DENYING PETITION FOR
Northern District of California




                                                 v.
 United States District Court




                                                                                        WRIT OF HABEAS CORPUS;
                                  13                                                    DENYING CERTIFICATE OF
                                                                                        APPEALABILITY; DIRECTIONS
                                  14     ROBERT W. FOX, Warden,                         TO CLERK
                                  15                   Respondent.
                                  16

                                  17          Petitioner filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254
                                  18   challenging his state conviction. The Court found the petition, Dkt. No. 1, “Petition”,
                                  19   stated cognizable claims which merited an answer from Respondent. Dkt. No. 11.
                                  20   Respondent filed an answer on the merits. Dkt. No. 15, “Answer.” Despite a notice and
                                  21   opportunity to do so, Petitioner failed to file a traverse. See generally, Dkt. For the
                                  22   reasons set forth below, the Petition for a Writ of Habeas Corpus is DENIED.
                                  23                                       I. BACKGROUND

                                  24          On March 21, 2016, Petitioner was found guilty by a jury in San Mateo County
                                  25   Superior Court (“trial court”) of second-degree murder, with the personal use of a deadly
                                  26   and dangerous weapon, and the infliction of great bodily harm upon his victim. See Pet. at
                                  27   1-2. Petitioner was sentenced to a term of 31 years to life in prison. See id. at 1.
                                  28
                                   1             On December 12, 2017, the California Court of Appeal (“state appellate court”)
                                   2   affirmed the judgment in a reasoned opinion. See Ans., Ex. F; see also People v. Williams,
                                   3   No. A148797, 2017 WL 6334240 (Cal. Ct. App. Dec. 12, 2017). The California Supreme
                                   4   Court summarily denied a petition for review on March 21, 2018. See Pet., Ex. A.
                                   5             Petitioner filed the instant habeas petition on August 10, 2018.

                                   6                                              II. STATEMENT OF FACTS

                                   7             The following facts are taken from the opinion of the state appellate court on direct
                                   8   appeal:
                                                           The prosecution charged Williams with murder (§ 187, subd.
                                   9                       (a)) and alleged he personally used a deadly and dangerous
                                                           weapon (§ 12022, subd. (b)(1)) and personally inflicted great
                                  10                       bodily injury (§ 1203.075, subd. (a)). The operative information
                                                           alleged Williams had two prior strike convictions (§ 1170.12,
                                  11                       subd. (c)(2)).
                                  12                       Prosecution Evidence
Northern District of California




                                                           Williams worked with Neil Lewis. In early June 2015, Lewis
 United States District Court




                                  13                       was shot and his left leg was “completely shattered.” After
                                                           about two weeks, Lewis returned to work, but he walked with a
                                  14                       limp and “it was hard for him to put pressure on” his left leg.
                                                           Lewis was “in constant pain” after the shooting.
                                  15
                                                           On July 7, 2015, Victor A., his wife, and his daughter arrived at
                                  16                       an office building in Burlingame. Before going inside, Victor
                                                           smoked a cigarette behind the building. As Victor smoked, his
                                  17                       wife called to him, saying two people were fighting. Victor
                                                           came to the lobby and saw two men fighting in front of the
                                  18                       building. Victor’s daughter also witnessed the fight. A taller,
                                                           heavier man—later identified as Williams—was “dominating”
                                  19                       Lewis, “trying to force him to the ground.” With his palms
                                                           facing out, Lewis tried, unsuccessfully, “to defend himself.”
                                  20                       Williams punched Lewis, who tried to “cover his face to not get
                                                           ... hit.” Williams forcefully lifted Lewis in the air and threw
                                  21                       him, causing Lewis to fall to the ground. Then Williams hit
                                                           Lewis four or five times.
                                  22
                                                           Lewis did not punch Williams, and he did not put his hands
                                  23                       around Williams’s neck. Instead, Lewis tried to back away from
                                                           Williams, to avoid getting hit. Eventually, Lewis was unable to
                                  24                       get up. Williams got into a car and drove to a nearby parking
                                                           lot, where he told a man he had been “jumped” by “some of his
                                  25                       co-workers.” Williams’s T-shirt was bloody, and he had blood
                                                           on his hand. The man asked Williams whether he needed an
                                  26                       ambulance or the police, and William[s] said “no.” Williams
                                                           went into the bathroom, took off his T-shirt, and wiped off the
                                  27                       blood. The man could see Williams’s face and torso; there were
                                                           no cuts, injuries, scratches, or blood.
                                  28
                                                                                                       2
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1                       Shortly after Williams left, Lewis lost consciousness. He died
                                                           from “complications of multiple sharp force injuries.” Lewis
                                   2                       had “seven stab wounds and four cuts.” One of the wounds—
                                                           which was four inches deep—entered Lewis’s chest and
                                   3                       penetrated his left lung. Another “extremely serious” wound
                                                           penetrated Lewis’s heart and by itself would have been fatal.
                                   4                       Another wound would have disabled the use of Lewis’s hand
                                                           “very significantly” and was consistent with Lewis “grasp[ing]
                                   5                       a knife blade in trying to defend [him]self against it.” The
                                                           majority of Williams’s wounds were consistent with defensive
                                   6                       wounds.
                                   7                       Williams was arrested in Sacramento in late July 2015. When
                                                           he was arrested, Williams did not have any injuries or scars.
                                   8
                                                           Defense Evidence
                                   9                       Williams testified that he began working with Lewis in July
                                                           2014. They had a cordial relationship. In 2015, Williams was
                                  10                       dating two women, including K.M., who had previously worked
                                                           with Lewis. In May 2015, Williams was having “trust issues”
                                  11                       with K.M. and saw “a number calling her phone consistently.”
                                                           Williams learned it was Lewis who had been calling K.M., so he
                                  12                       asked Lewis, “‘What’s going on here? Is there anything I need
Northern District of California




                                                           to know about?’” Lewis told Williams he was just checking in
 United States District Court




                                  13                       with K.M. A few days later, Williams sent Lewis a text saying
                                                           “Bruh, I’m all ears” because Lewis had indicated he wanted to
                                  14                       talk. The two men talked and Lewis assured Williams there was
                                                           nothing to worry about. Williams felt the issue was resolved.
                                  15
                                                           In June 2015, Williams learned Lewis had been shot. After
                                  16                       Lewis returned to work, Williams approached him, to “see how
                                                           he was doing.” Lewis was sitting in the passenger seat of a car;
                                  17                       the “driver had a gun on his lap.” William[s] asked Lewis,
                                                           “‘How are you doing?’” Lewis responded by asking Williams
                                  18                       if he still associated with a street gang called the 500 Boys.
                                                           Williams said no, but he interpreted the question as an
                                  19                       accusation that he “had some type of involvement with
                                                           [Lewis’s] shooting.”
                                  20
                                                           When Williams saw Lewis in early July 2015, Lewis was not
                                  21                       friendly: he “turned up his lip ... like, I’m not cool.” The two
                                                           men got into a “kind of heated” argument. On July 7, 2015,
                                  22                       Williams and Lewis worked together. At the end of the evening,
                                                           when Williams said goodbye, Lewis “mugg[ed]” him, as if to
                                  23                       tell Williams he was “not cool.” The two men exchanged words,
                                                           and Williams asked Lewis, “‘You know, what is this going to
                                  24                       come to? ... What is going to be the end of this?’” In response,
                                                           Lewis said: “‘Go around the corner and handle it now.’”
                                  25                       Williams thought Lewis meant they “were going to go around
                                                           the corner, maybe a fistfight, argue or something.” Williams’s
                                  26                       “perception” of the comment was: “let’s go around the corner
                                                           and fight it out.” Williams thought there “was going to be a
                                  27                       fight.”
                                  28
                                                                                                       3
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           Williams followed Lewis’s car toward an office building in
                                   1                       Burlingame. Lewis got out of the car “aggressively” and then
                                                           “grabbed at his waist a little bit.” Williams—who thought Lewis
                                   2                       might have “had a weapon, a gun or something”—kept driving.
                                                           As Williams drove, Lewis “threw something at the car.”
                                   3                       Williams stopped driving, got out of the car, and said, “‘What’s
                                                           up?’” Lewis came toward Williams “at a fast pace, and he raised
                                   4                       his hand,” which held a knife. [FN 2.] Williams was scared.
                                   5                                 [FN 2: Over Williams’s hearsay objection, the
                                                                     court allowed several prosecution witnesses to
                                   6                                 testify on rebuttal regarding statements Lewis
                                                                     made before the incident. Lewis’s brother, and
                                   7                                 his best friend, testified Lewis did not carry a
                                                                     knife. The day before he died, Lewis told his
                                   8                                 best friend that he had “some problems with a
                                                                     guy at work” over a girl, and that the “guy called
                                   9                                 his phone a lot, ... threatening him,” but that
                                                                     Lewis “wasn’t worried about it.” Lewis’s
                                  10                                 girlfriend testified on rebuttal that Lewis said he
                                                                     had an issue “with a guy at work” and that when
                                  11                                 he returned to work after the shooting, the two
                                                                     had a confrontation and they had “squared up.”
                                  12                                 Lewis called the guy a “fuckboy” and a “little,
Northern District of California




                                                                     short, ugly guy.” Lewis also said, “‘I’ll fuck his
 United States District Court




                                  13                                 little ass up.’”]
                                  14                       Williams grabbed Lewis’s “hand with the knife” and the two
                                                           men began to “tussle.” The knife fell to the ground and Williams
                                  15                       and Lewis fought “over possession” of it. Williams picked up
                                                           the knife, and Lewis “rushed back in at [him],” trying to swat
                                  16                       the knife from Williams’s hand. Then Lewis “wrapped his
                                                           hands around [Williams’s] neck and started to choke” him. At
                                  17                       that point, Williams tried to stab Lewis’s arm so Lewis would
                                                           release the choke hold. When this was unsuccessful, Williams
                                  18                       swung the knife wildly to “save” himself. Somehow, Lewis
                                                           “ripped” the knife out of Williams’s hand; then the knife “ended
                                  19                       up ... in front of the building.” The two men “pull[ed] at each
                                                           other, trying to keep each other away from the knife.”
                                  20
                                                           Williams retrieved the knife and put it in his pocket. As
                                  21                       Williams approached his car, Lewis “snatched ... back” at him.
                                                           Ultimately, Lewis told Williams he did not want to fight
                                  22                       anymore. Lewis appeared tired, but not injured. Williams left,
                                                           but he did not call the police. Williams did not know he stabbed
                                  23                       Lewis 11 times.
                                  24                       Jury Instructions, Verdict, and Sentence
                                                           The court instructed the jury on first and second degree murder,
                                  25                       and with voluntary manslaughter based on imperfect self-
                                                           defense (CALCRIM Nos. 500, 520, 521, 571). Additionally, the
                                  26                       court instructed the jury on self-defense (CALCRIM No. 505),
                                                           i.e. that a defendant can act in lawful self-defense if “[t]he
                                  27                       defendant used no more force than was reasonably necessary to
                                                           defend against that danger.” It further instructed the jury that
                                  28
                                                                                                       4
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           “[t]he defendant is only entitled to use that amount of force that
                                   1                       a reasonable person would believe is necessary in the same
                                                           situation. If the defendant used more force than was reasonable,
                                   2                       the killing was not justified,” and that “[a] defendant is not
                                                           required to retreat. He ... is entitled to stand his ... ground and
                                   3                       defend himself ... and, if reasonably necessary, to pursue an
                                                           assailant until the danger of death or great bodily injury has
                                   4                       passed. This is so even if safety could have been achieved by
                                                           retreating.”
                                   5
                                                           The court also instructed the jury with CALCRIM No. 3472, that
                                   6                       “[a] person does not have the right to self-defense if he ...
                                                           provokes a fight or quarrel with the intent to create an excuse to
                                   7                       use force.” (CALCRIM No. 3472.) [FN 3.] Finally, the court
                                                           instructed the jury with CALCRIM No. 3474, which provides:
                                   8                       “The right to use force in self-defense continues only as long as
                                                           the danger exists or reasonably appears to exist. When the
                                   9                       attacker no longer appears capable of inflicting any injury, then
                                                           the right to use force ends.”
                                  10
                                                                     [FN 3: Defense counsel objected to the
                                  11                                 instruction, claiming it was “not based on any
                                                                     evidence presented at the trial.”           At an
                                  12                                 unreported conference, the court and the parties
Northern District of California




                                                                     discussed jury instructions. Then, at a reported
 United States District Court




                                  13                                 hearing, the court noted the instructions it would
                                                                     deliver, and that CALCRIM No. 3471 was
                                  14                                 “withdrawn.” CALCRIM No. 3471 was not
                                                                     among the jury instructions requested by the
                                  15                                 prosecutor.]
                                  16                       The prosecutor urged the jury to convict Williams of first degree
                                                           murder. According to the prosecutor, William’s version of the
                                  17                       incident was that Williams “didn’t intend to kill him. He just
                                                           wanted to settle this thing. That [Lewis] brought the knife, and
                                  18                       that ... [Williams] was able to disarm [Lewis] and things went
                                                           horribly awry.... [¶] But remember this. Again, this is an
                                  19                       instruction from the Judge. A person does not have the right to
                                                           self-defense if he provokes the fight or quarrel with the intent to
                                  20                       create an excuse to use force. That’s what we have here. [¶]
                                                           What did ... Williams do? He stopped, got out of the car,
                                  21                       confronted the victim, and now he is saying self-defense. [¶]
                                                           You do not have a right to provoke a quarrel in order to use that
                                  22                       defense.” The prosecutor also urged the jury to reject a
                                                           voluntary manslaughter verdict.
                                  23
                                                           In his closing, defense counsel argued Williams was not guilty
                                  24                       because he acted in “legal self-defense.” According to counsel,
                                                           the two men “agreed to meet ... and when they did Mr. Williams
                                  25                       was surprised by the presence of the knife. [¶] ... [Williams]
                                                           wasn’t expecting to see the knife ... he wasn’t expecting to be
                                  26                       accosted with a knife.” Counsel argued the evidence supported
                                                           a “justifiable response to the attack .... The choking absolutely
                                  27                       put him in imminent peril of death, and he responded with just
                                                           enough force to escape that death.”
                                  28
                                                                                                       5
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1                       On rebuttal, the prosecutor urged the jury to conclude
                                                           Williams’s “story of ... agreeing to this fight” did not make
                                   2                       sense. According to the prosecutor, it “[d]oesn’t make sense that
                                                           these two guys are going to settle their matter with what’s pretty
                                   3                       serious, getting shot, with fisticuffs. Does that make any sense?
                                                           And they’re going to do it ... during work hours in broad daylight
                                   4                       in a public place where people are going to and from their cars.
                                                           They’re actually planning this. We’re going to go around the
                                   5                       corner and settle our differences ... we’re going to go do it in
                                                           front of this commercial building.”
                                   6
                                                           The jury convicted Williams of second degree murder (§ 187,
                                   7                       subd. (a)) and found true the allegation he personally used a
                                                           deadly and dangerous weapon (§ 12022, subd. (b)(1)). The trial
                                   8                       court found Williams’s prior convictions true, struck one prior
                                                           pursuant to People v. Superior Court (Romero) (1996) 13 Cal.
                                   9                       4th 497 and sentenced Williams to 31 years to life in state prison.
                                  10   Williams, 2017 WL 6334240, at *1–4.
                                  11                                                        III. DISCUSSION

                                  12   A.        Legal Standard
Northern District of California
 United States District Court




                                  13             This Court may entertain a petition for a writ of habeas corpus “in behalf of a

                                  14   person in custody pursuant to the judgment of a State court only on the ground that he is in

                                  15   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  16   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with

                                  17   respect to any claim that was adjudicated on the merits in state court unless the state

                                  18   court’s adjudication of the claim: “(1) resulted in a decision that was contrary to, or

                                  19   involved an unreasonable application of, clearly established Federal law, as determined by

                                  20   the Supreme Court of the United States; or (2) resulted in a decision that was based on an

                                  21   unreasonable determination of the facts in light of the evidence presented in the State court

                                  22   proceeding.” 28 U.S.C. § 2254(d).

                                  23             “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state

                                  24   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question

                                  25   of law or if the state court decides a case differently than [the] Court has on a set of

                                  26   materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). The

                                  27   only definitive source of clearly established federal law under 28 U.S.C. § 2254(d) is in the

                                  28
                                                                                                       6
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   holdings (as opposed to the dicta) of the Supreme Court as of the time of the state court

                                   2   decision. Williams, 529 U.S. at 412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004).

                                   3   While circuit law may be “persuasive authority” for purposes of determining whether a

                                   4   state court decision is an unreasonable application of Supreme Court precedent, only the

                                   5   Supreme Court’s holdings are binding on the state courts and only those holdings need be

                                   6   “reasonably” applied. Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir.), overruled on other

                                   7   grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                   8             “Under the ‘unreasonable application’ clause, a federal habeas court may grant the

                                   9   writ if the state court identifies the correct governing legal principle from [the Supreme

                                  10   Court’s] decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  11   case.” Williams, 529 U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’

                                  12   clause, . . . a federal habeas court may not issue the writ simply because that court
Northern District of California
 United States District Court




                                  13   concludes in its independent judgment that the relevant state-court decision applied clearly

                                  14   established federal law erroneously or incorrectly.” Id. at 411. A federal habeas court

                                  15   making the “unreasonable application” inquiry should ask whether the state court’s

                                  16   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                  17   The federal habeas court must presume correct any determination of a factual issue made

                                  18   by a state court unless the petitioner rebuts the presumption of correctness by clear and

                                  19   convincing evidence. 28 U.S.C. § 2254(e)(1).

                                  20             Here, as noted above, the California Supreme Court summarily denied Petitioner’s

                                  21   petitions for review. See supra at 2; Pet., Ex. A. The state appellate court, on direct

                                  22   review, addressed the claims in the instant petition. Ans., Ex. F. The state appellate court

                                  23   thus was the highest court to have reviewed the claims in a reasoned decision, and it is that

                                  24   decision that this Court reviews herein. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04

                                  25   (1991); Barker v. Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005).

                                  26             The Supreme Court has vigorously and repeatedly affirmed that under AEDPA,

                                  27   there is a heightened level of deference a federal habeas court must give to state court

                                  28
                                                                                                       7
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   decisions. See Hardy v. Cross, 132 S. Ct. 490, 491 (2011) (per curiam); Harrington v.

                                   2   Richter, 131 S. Ct. 770, 783-85 (2011); Felkner v. Jackson, 131 S. Ct. 1305 (2011) (per

                                   3   curiam). As the Court explained: “[o]n federal habeas review, AEDPA ‘imposes a highly

                                   4   deferential standard for evaluating state-court rulings’ and ‘demands that state-court

                                   5   decisions be given the benefit of the doubt.’” Id. at 1307 (citation omitted). With these

                                   6   principles in mind regarding the standard and limited scope of review in which this Court

                                   7   may engage in federal habeas proceedings, the Court addresses Petitioner’s claims.

                                   8   B.        Claims and Analysis

                                   9              Petitioner raises the following grounds for federal habeas relief:1 that by failing to
                                  10   instruct the jury on CALCRIM 3471 (“the CALCRIM 3471 Instruction”), the trial court
                                  11   (1) erred as a matter of California law, see Pet., Ex. B at 11-16 and 22-26; that the failure
                                  12   to give the CALCRIM 3471 Instruction also (2) violated Petitioner’s right to due process,
Northern District of California
 United States District Court




                                  13   see id. at 17, 19-22; and (3) that Petitioner’s counsel was ineffective in failing to request
                                  14   the CALCRIM 3471 Instruction, see id. at 18. Petitioner argues that the trial court also (4)
                                  15   violated his due process by failing to sua sponte instruct the jury on voluntary
                                  16   manslaughter, see id. at 27-33. Petitioner challenges hearsay statements admitted at trial,
                                  17   contending that the admission of these statements (5) erred as a matter of California law,
                                  18   thus violating his due process, see id. at 34-35; (6) violated Petitioner’s rights under the
                                  19   Confrontation Clause, see id. at 35; and (7) allowed the jury to hear improper bad character
                                  20   evidence in violation of Petitioner’s right to due process, see id. at 36. Finally, Petitioner
                                  21   claims (8) cumulative error, see id. at 37.
                                  22             Because these claims relate to the same facts, the Court will first address
                                  23   Petitioner’s claims regarding the omission of the CALCRIM 3471 Instruction (Claims 1-
                                  24   3). Next the Court will address Petitioner’s claim related to the omission of a jury
                                  25
                                       1
                                  26     Although the Court’s screening order identified only four claims, see Dkt. No. 11 at 2, a
                                       closer reading of the Petition reveals that Petitioner stated multiple claims for each
                                  27   perceived error, stating eight claims in total. As the Court concludes that Petitioner is not
                                       entitled to relief for any of these claims, Respondent is not prejudiced by the Court’s
                                  28   failure to identify these claims in the screening order.
                                                                                                       8
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   instruction on voluntary manslaughter (Claim 4). The Court will then address Petitioner’s
                                   2   claims regarding the admission of hearsay statements (Claims 5-7). Finally, the Court will
                                   3   address Petitioner’s claim of cumulative error (Claim 8).
                                   4             1.        Claims Related to the CALCRIM 3471 Instruction
                                   5             As noted, supra, Petitioner contends that the trial court should have given the
                                   6   CALCRIM 3471 Instruction. Petitioner argues that by failing to do so, the trial court
                                   7   (1) erred as a matter of California law, and (2) violated Petitioner’s right to due process.
                                   8   Petitioner also argues (3) that Petitioner’s counsel was ineffective in failing to request the
                                   9   CALCRIM 3471 Instruction.
                                  10             The state appellate court rejected Petitioner’s arguments, finding that the jury was
                                  11   able to consider Petitioner’s self-defense claim:
                                  12                       Williams contends the court erred by failing to sua sponte
Northern District of California




                                                           instruct the jury with CALCRIM No. 3471. That instruction
 United States District Court




                                  13                       provides: “A person who [engages in mutual combat or who
                                                           starts a fight] has a right to self-defense only if: [¶] (1) [he]
                                  14                       actually and in good faith tried to stop fighting; ... [¶] (2) [he]
                                                           indicated by word or by conduct to [his] opponent, in a way that
                                  15                       a reasonable person would understand that [he] wanted to stop
                                                           fighting and that [he] had stopped fighting[; and] (3) [he] gave
                                  16                       [his] opponent a chance to stop fighting. [¶] If the defendant
                                                           meets these requirements, [he] then had a right to self-defense if
                                  17                       the opponent continued to fight.”
                                  18                       When the person claiming self-defense was engaged in mutual
                                                           combat, CALCRIM No. 3471 also provides: “[However, if the
                                  19                       defendant used only nondeadly force, and the opponent
                                                           responded with such sudden and deadly force that the defendant
                                  20                       could not withdraw from the fight, then the defendant had the
                                                           right to defend [himself] with deadly force and was not required
                                  21                       to try to stop fighting [,] communicate the desire to stop to the
                                                           opponent[, or give the opponent a chance to stop fighting].] [¶]
                                  22                       [A fight is mutual combat when it began or continued by mutual
                                                           consent or agreement. That agreement may be expressly stated
                                  23                       or implied and must occur before the claim to self-defense
                                                           arose.]”
                                  24
                                                           Williams contends he was entitled to CALCRIM No. 3471
                                  25                       because he and Lewis agreed to engage in mutual combat. A
                                                           trial court must instruct the jury on all general principles of law
                                  26                       that are “‘“closely and openly connected to the facts and that are
                                                           necessary for the jury’s understanding of the case,”‘“ provided
                                  27                       the instruction is supported by substantial evidence. (People v.
                                                           Burney (2009) 47 Cal.4th 203, 246.) We assume for the sake of
                                  28
                                                                                                       9
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           argument substantial evidence supports the conclusion that
                                   1                       Lewis and Williams “consented or intended to fight before the
                                                           claimed occasion for self-defense arose.” (People v. Ross
                                   2                       (2007) 155 Cal. App. 4th 1033, 1046–1047; People v. Tufunga
                                                           (1999) 21 Cal. 4th 935, 944 [doubts as to sufficiency of evidence
                                   3                       warranting an instruction should be resolved in the defendant’s
                                                           favor].)
                                   4
                                                           Williams argues the court’s erroneous failure to instruct the jury
                                   5                       with CALCRIM No. 3471 “deprived [him] of the right to have
                                                           the jury correctly evaluate his use of self-defense.” According
                                   6                       to Williams, the court should have instructed the jury with
                                                           CALCRIM Nos. 3471 and 3472 “in tandem” because “a person
                                   7                       who starts a fight with non-deadly force, as [Williams] did here,
                                                           does not forfeit the right to self-defense if his opponent is the
                                   8                       first person to use deadly force. Instead, if the initial attacker
                                                           does not start the fight with deadly force, he may regain the right
                                   9                       to self-defense, if his opponent is the first to use deadly force
                                                           and uses it suddenly.”
                                  10
                                                           To determine whether the failure to instruct the jury was
                                  11                       prejudicial, we briefly discuss the two jury instructions. Under
                                                           CALCRIM No. 3471, a defendant who engages in mutual
                                  12                       combat, or who starts a fight, ordinarily has a right to self-
Northern District of California




                                                           defense only where three criteria are satisfied: (1) the defendant
 United States District Court




                                  13                       “actually and in good faith tried to stop fighting;” (2) the
                                                           defendant communicated to his opponent the intent to cease
                                  14                       fighting and that he had stopped fighting; and (3) the defendant
                                                           gave his “opponent a chance to stop fighting.” (CALCRIM No.
                                  15                       3471; see also People v. Ramirez (2015) 233 Cal. App. 4th 940,
                                                           946, fn. 1 (Ramirez ).) But the defendant need not try to stop
                                  16                       fighting—or communicate the desire to stop fighting—where
                                                           the opponent suddenly resorts to deadly force in response to the
                                  17                       defendant’s nondeadly attack. (Ramirez, at p. 946, fn. 1.)
                                                           “CALCRIM No. 3471 charges a jury to make a preliminary
                                  18                       determination of whether the defendant had the right to use
                                                           force to defend himself when the defendant and the victim
                                  19                       engaged in mutual combat, or when the defendant was the initial
                                                           aggressor.” (People v. Johnson (2009) 180 Cal. App. 4th 702,
                                  20                       711 (Johnson ).)
                                  21                       CALCRIM No. 3472, entitled “Right to Self–Defense: May Not
                                                           Be Contrived,” states: “A person does not have the right to self-
                                  22                       defense if he ... provokes a fight or quarrel with the intent to
                                                           create an excuse to use force.” The import of this instruction is
                                  23                       that “‘self-defense is not available to a person who seeks a
                                                           quarrel with the intent to create a real or apparent necessity of
                                  24                       exercising self-defense.’” (People v. Enraca (2012) 53 Cal. 4th
                                                           735, 761.) CALCRIM No. 3472 “is a correct statement of law.”
                                  25                       (People v. Eulian (2016) 247 Cal. App. 4th 1324, 1334
                                                           (Eulian).)
                                  26
                                                           CALCRIM No. 3472, however, does not apply to every
                                  27                       defendant who initiates a fight and subsequently claims self-
                                                           defense. Instead, CALCRIM No. 3472 “applies to a subset of
                                  28
                                                                                                       10
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           individuals who not only instigate a fight, but do so with the
                                   1                       specific intent that they contrive the necessity for their acting
                                                           thereafter in ‘self-defense,’ and thus justify their further violent
                                   2                       actions.... [T]his instruction applies, and the right to self-defense
                                                           is lost, only if an initial aggressor commences combat for the
                                   3                       intended purpose of provoking a violent reaction so that he or
                                                           she can then retaliate with further violence, whether deadly force
                                   4                       or nondeadly force, under the guise of self-defense. The
                                                           defendant’s intent is measured at the time the fight or quarrel is
                                   5                       provoked.” (Ramirez, supra, 233 Cal. App. 4th at p. 954, italics
                                                           added (dis. opn. of Fybel, J.).)
                                   6
                                                           In other words, CALCRIM No. 3472 pertains to a situation
                                   7                       where the defendant starts a fight with a forbidden purpose: to
                                                           create an excuse to use force. (Ramirez, supra, 233 Cal. App.
                                   8                       4th at p. 955 [CALCRIM No. 3472 contains a “scienter
                                                           requirement” that the defendant contrived a situation to use
                                   9                       force]; People v. Hinshaw (1924) 194 Cal. 1, 26 [instruction
                                                           recognizes principle that self-defense is “ ‘not available’ “ where
                                  10                       the defendant “ ‘has sought a quarrel with the design to force a
                                                           deadly issue and thus, through his fraud, contrivance or fault, to
                                  11                       create a real or apparent necessity for making a felonious
                                                           assault’ “].)
                                  12
Northern District of California




                                                           “CALCRIM No. 3472 instructs that even if initial aggressors or
 United States District Court




                                  13                       mutual combatants satisfy the requirements of CALCRIM No.
                                                           3471, they are not permitted to assert the right to self-defense if
                                  14                       they initially engaged in that activity for the purpose of
                                                           contriving the opportunity to engage in further violence in
                                  15                       response to their adversary’s reaction.”            The scienter
                                                           requirement in CALCRIM No. 3472—”with the intent to create
                                  16                       an excuse to use force”—distinguishes that instruction “in
                                                           substance and purpose from CALCRIM No. 3471.” (Ramirez,
                                  17                       supra, 233 Cal. App. 4th at p. 957 (dis. opn. of Fybel, J.).)
                                  18                       Here, the court’s failure to instruct the jury with CALCRIM No.
                                                           3471 did not—as Williams contends—negate a self-defense
                                  19                       theory. The court delivered several self-defense instructions,
                                                           including justifiable homicide (CALCRIM No. 505), voluntary
                                  20                       manslaughter: imperfect self-defense (CALCRIM No. 571), and
                                                           when the right to use force in self-defense ends (CALCRIM No.
                                  21                       3474). These instructions did not preclude the jury from
                                                           considering Williams’s testimony on his right to self-defense,
                                  22                       nor did they prevent the jury from finding Williams acted in
                                                           perfect or imperfect self-defense. (See Johnson, supra, 180 Cal.
                                  23                       App. 4th at pp. 708, 711 [“the trial court’s instructions assumed
                                                           that defendant had not lost [the] right” to self-defense, even
                                  24                       where the court instructed the jury with CALCRIM No. 3472,
                                                           but not CALCRIM No. 3471].) [FN 4.]
                                  25
                                                                     [FN 4: Nor did the court’s failure to instruct the
                                  26                                 jury with CALCRIM No. 3471 lessen the
                                                                     prosecution’s burden of proof. The court
                                  27                                 instructed the jury on malice (CALCRIM No.
                                                                     520), the presumption of innocence, and the
                                  28
                                                                                                       11
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                                     prosecutor’s burden of proof (CALCRIM Nos.
                                   1                                 103, 220).]
                                   2                       Assuming the Chapman standard applies, we are convinced any
                                                           error in failing to instruct the jury with the following language
                                   3                       in CALCRIM No. 3471 was harmless beyond a reasonable
                                                           doubt: “if the defendant used only non-deadly force and the
                                   4                       opponent responded with such sudden and deadly force that the
                                                           defendant could not withdraw from the fight, then the defendant
                                   5                       had the right to defend [himself] with deadly force and was not
                                                           required to try to stop fighting [or] communicate the desire to
                                   6                       stop to the opponent[, or give the opponent a chance to stop
                                                           fighting].” Williams testified the two men agreed to have a fist
                                   7                       fight, and Lewis rushed at him with a knife. As Williams and
                                                           Lewis fought for control of the knife, Lewis choked Williams,
                                   8                       who tried to “save” himself by stabbing Lewis. In closing
                                                           argument, defense counsel argued Lewis and Williams agreed
                                   9                       to meet, and when they did, Lewis surprised Williams with a
                                                           knife and a struggle ensued. Counsel argued the stabbing was a
                                  10                       “justifiable response to the attack.”
                                  11                       Thus, the question presented to the jury was whether Williams
                                                           exercised his right to self-defense in a reasonable manner when
                                  12                       he stabbed Lewis 11 times—that is, whether he reasonably
Northern District of California




                                                           believed he was in danger and that force was necessary to defend
 United States District Court




                                  13                       himself, and whether he used no more force than reasonably
                                                           necessary. (See Johnson, supra, 180 Cal. App. 4th at p. 711; see
                                  14                       also Eulian, supra, 247 Cal. App. 4th at pp. 1334–1335.) The
                                                           court instructed the jury to determine whether Williams acted in
                                  15                       reasonable self-defense, just as it would have had the court
                                                           instructed the jury with CALCRIM No. 3471. (Johnson, at p.
                                  16                       711.) In returning a verdict of second degree murder, the jury
                                                           rejected Williams’s implausible self-defense claim and found
                                  17                       beyond a reasonable doubt he did not have even an unreasonable
                                                           belief in the need for self-defense. Under the circumstances, the
                                  18                       court’s failure to instruct the jury with CALCRIM No. 3471 was
                                                           harmless beyond a reasonable doubt. (See People v. Salas
                                  19                       (2006) 37 Cal. 4th 967, 984, 983 [failing to instruct on an
                                                           affirmative defense not prejudicial even under the “more
                                  20                       rigorous Chapman test” where, “[i]n light of the prosecution’s
                                                           evidence, ... no reasonable jury would believe [the defendant’s]
                                  21                       testimony”]; People v. Moon (2005) 37 Cal. 4th 1, 32 [assumed
                                                           error in failing to instruct the jury was harmless under the
                                  22                       Watson and Chapman standards].)
                                  23                       Williams’s reliance on the majority opinion in Ramirez, supra,
                                                           233 Cal. App. 4th 940 does not alter our conclusion. In that case,
                                  24                       two codefendants provoked a fistfight with rival gang members.
                                                           (Id. at p. 944.) One defendant testified that during the fight, a
                                  25                       rival gang member pulled out what appeared to be a gun, so the
                                                           defendant pulled out his own gun and shot the rival gang
                                  26                       member. (Id. at p. 945.) The trial court instructed the jury with
                                                           CALCRIM Nos. 3471 and 3472 (Id. at pp. 945, 948) and with a
                                  27                       modified version of CALCRIM No. 571, which told the jury the
                                                           principle of imperfect self-defense could not be invoked if,
                                  28
                                                                                                       12
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           among other things, a defendant invited “‘a physical assault.’”
                                   1                       (Id. at p. 952.) During closing arguments, the prosecutor
                                                           repeatedly argued, based on the language of CALCRIM No.
                                   2                       3472, that even if the jury believed the defendants sought to
                                                           provoke only a fistfight, their intent to use force—even a
                                   3                       nondeadly fistfight—meant they forfeited any claim of self-
                                                           defense. (Id. at pp. 943, 945–946.) The jury found the
                                   4                       defendants guilty of first degree murder. (Id. at p. 943.)
                                   5                       The Ramirez majority reversed the first degree murder
                                                           convictions. It determined that giving CALCRIM Nos. 3471
                                   6                       and 3472, in combination with the prosecutor’s repeated
                                                           misstatement of the law in closing arguments, “prevented the
                                   7                       jury from considering their self-defense claim.” (Ramirez,
                                                           supra, 233 Cal. App. 4th at p. 945.) Ramirez is distinguishable.
                                   8                       Here, the court did not give CALCRIM No. 3471, and the
                                                           prosecutor did not make repeated and “forceful” misstatement
                                   9                       about the law of self-defense. (Id. at pp. 952, 950.) Nor did the
                                                           court deliver a modified version of CALCRIM No. 571. The
                                  10                       prosecutor referred to CALCRIM No. 3472 only once during
                                                           closing argument. Beyond that, the prosecutor did not argue
                                  11                       Williams was precluded from claiming self-defense, only that
                                                           the jury should not interpret the evidence to justify Williams’s
                                  12                       entitlement to self-defense. [FN 5.] And as discussed above,
Northern District of California




                                                           defense counsel argued Williams acted in self-defense. In
 United States District Court




                                  13                       contrast to Ramirez, the jury was not prevented from considering
                                                           Williams’s self-defense claim.
                                  14
                                                                     [FN 5: Williams’s reliance on People v. Vasquez
                                  15                                 (2006) 136 Cal. App. 4th 1176, is also
                                                                     misplaced. In that case, the court refused to
                                  16                                 instruct the jury on imperfect self-defense. Here,
                                                                     the jury was instructed on imperfect self-
                                  17                                 defense.]
                                  18   Williams, 2017 WL 6334240, at *4–7.
                                  19                       a. Claim 1 is not cognizable.
                                  20             Claim 1, that the trial court’s decision not to give the CALCRIM 3471 Instruction
                                  21   violated California law, is not cognizable because it is based on state, rather than federal,
                                  22   law.
                                  23             A challenge to a jury instruction solely as an error under state law does not state a
                                  24   claim cognizable in federal habeas corpus proceedings. See Estelle v. McGuire, 502 U.S.
                                  25   62, 71-72 (1991)); see also Stanton v. Benzler, 146 F.3d 726, 728 (9th Cir. 1998) (state law
                                  26   determination that arsenic trioxide is a poison as a matter of law, not element of crime for
                                  27   jury determination, not open to challenge on federal habeas review). Nor does the fact that
                                  28
                                                                                                       13
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   a jury instruction was inadequate by Ninth Circuit direct appeal standards mean that a
                                   2   petitioner who relies on such an inadequacy will be entitled to habeas corpus relief from a
                                   3   state court conviction. See Duckett v. Godinez, 67 F.3d 734, 744 (9th Cir. 1995) (citing
                                   4   Estelle, 502 U.S. at 71–72).
                                   5             Indeed, the Supreme Court has repeatedly held that the federal habeas writ is
                                   6   unavailable for violations of state law or for alleged error in the interpretation or
                                   7   application of state law. See Swarthout v. Cooke, 131 S. Ct. 859, 861-62 (2011); Estelle,
                                   8   502 U.S. at 67-68; Engle v. Isaac, 456 U.S. 107, 119 (1982); Peltier v. Wright, 15 F.3d
                                   9   860, 861-62 (9th Cir. 1994); see, e.g., Little v. Crawford, 449 F.3d 1075, 1082 (9th Cir.
                                  10   2006) (claim that state supreme court misapplied state law or departed from its earlier
                                  11   decisions does not provide a ground for habeas relief); Moore v. Rowland, 367 F.3d 1199,
                                  12   1200 (9th Cir. 2004) (per curiam) (state’s violation of its separation-of-powers principles
Northern District of California
 United States District Court




                                  13   does not give rise to a federal due process violation); Stanton, 146 F.3d at 728 (state law
                                  14   determination that arsenic trioxide is a poison as a matter of law and not an element of the
                                  15   crime for jury determination is not open to challenge on federal habeas review); Franklin
                                  16   v. Henry, 122 F.3d 1270, 1272-73 (9th Cir. 1997) (court was bound by state court finding
                                  17   that a violation of state law had occurred, but still had to consider whether the violation
                                  18   amounted to a federal constitutional error).
                                  19              Because Petitioner’s first claim is based purely on state law of which the
                                  20   interpretation or application is not cognizable in federal habeas, see Swarthout, 131 S. Ct.
                                  21   at 861-62; Estelle, 502 U.S. at 67-68, it is not cognizable.
                                  22                       b. Claim 2 fails because Petitioner’s due process rights were not
                                  23                            violated.
                                  24             Claim 2, that the trial court’s failure to give the CALCRIM 3471 Instruction
                                  25   prevented the jury from considering Petitioner’s theory of self-defense and thereby
                                  26   deprived Petitioner of due process, fails because the absence of the CALCRIM 3471
                                  27   Instruction did not prevent the jury from considering Petitioner’s theory.
                                  28
                                                                                                       14
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1             A state trial court’s refusal to give an instruction does not alone raise a ground
                                   2   cognizable in a federal habeas corpus proceeding. See Dunckhurst v. Deeds, 859 F.2d
                                   3   110, 114 (9th Cir. 1988). The error must so infect the trial that the defendant was deprived
                                   4   of the fair trial guaranteed by the Fourteenth Amendment. See id. Also, the omission of
                                   5   an instruction is less likely to be prejudicial than a misstatement of the law. See Walker v.
                                   6   Endell, 850 F.2d at 475-76 (citing Henderson v. Kibbe, 431 U.S. 145, 155 (1977)). Thus,
                                   7   a habeas petitioner whose claim involves a failure to give a particular instruction bears an
                                   8   “‘especially heavy burden.’” Villafuerte v. Stewart, 111 F.3d 616, 624 (9th Cir. 1997)
                                   9   (quoting Henderson, 431 U.S. at 155.). The significance of the omission of such an
                                  10   instruction may be evaluated by comparison with the instructions that were given.
                                  11   Murtishaw v. Woodford, 255 F.3d 926, 971 (9th Cir. 2001) (quoting Henderson, 431 U.S.
                                  12   at 156); see id. at 972 (due process violation found in capital case where petitioner
Northern District of California
 United States District Court




                                  13   demonstrated that application of the wrong statute at his sentencing infected the
                                  14   proceeding with the jury’s potential confusion regarding its discretion to impose a life or
                                  15   death sentence).
                                  16             The instruction may not be judged in artificial isolation but must be considered in
                                  17   the context of the instructions as a whole and the trial record. See Estelle, 502 U.S. at 72.
                                  18   A habeas petitioner is not entitled to relief unless the instructional error “‘had substantial
                                  19   and injurious effect or influence in determining the jury’s verdict.’” Brecht v.
                                  20   Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United States, 328 U.S. 750,
                                  21   776 (1946)). In other words, state prisoners seeking federal habeas relief may obtain
                                  22   plenary review of constitutional claims of trial error but are not entitled to habeas relief
                                  23   unless the error resulted in “actual prejudice.” Id. (citation omitted).
                                  24             Here, considering the instructions as a whole, Petitioner’s right to due process was
                                  25   not violated. First, the state appellate court found that there was no state-law error because
                                  26   the CALCRIM 3471 Instruction was not required under California law. See Williams,
                                  27   2017 WL 6334240, at *6 (rejecting petitioner’s argument that the instruction was required
                                  28
                                                                                                       15
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   under People v. Ramirez, 233 Cal. App. 4th 940, 946 (2015)). The state appellate court’s
                                   2   determination is binding on this court. See Menendez v. Terhune, 422 F.3d 1012, 1029
                                   3   (9th Cir.2005) (state court’s determination that, under state law, insufficient evidence
                                   4   warranted a defense instruction, was dispositive of instructional error claim). Because
                                   5   there was no error, Petitioner has failed to show that the absence of the CALCRIM 3471
                                   6   Instruction by itself so infected the entire trial that the resulting conviction violates due
                                   7   process. See Estelle, 502 U.S. at 71-72 (stating the standard); see also Seagrave v. Gomez,
                                   8   974 F.2d 1343 (9th Cir. 1992) (“There is no reasonable likelihood that the jury applied the
                                   9   instructions in a manner that violated the Constitution. . . . First, the court’s instruction
                                  10   was a correct statement of state law.”) (citation omitted); see also Fernandez v. Beard, No.
                                  11   C 13-04671 BLF (PR), 2015 WL 417181, at *7 (N.D. Cal. Jan. 27, 2015) (rejecting habeas
                                  12   claim predicated on a jury instruction where, inter alia, the jury instruction was correct).
Northern District of California
 United States District Court




                                  13             Second, even if the trial court had erred in denying the requested instruction, the
                                  14   error did not have a substantial and injurious effect or influence in determining the jury’s
                                  15   verdict. See Brecht, 507 U.S. at 637; Calderon v. Coleman, 525 U.S. 141, 146-47 (1998).
                                  16   The state appellate court found that the jury could have considered Petitioner’s testimony
                                  17   regarding his right to self-defense, notwithstanding the absence of the CALCRIM 3471
                                  18   Instruction. See Brecht, 507 U.S. at 637 (“These instructions did not preclude the jury
                                  19   from considering Williams’s testimony on his right to self-defense, nor did they prevent
                                  20   the jury from finding Williams acted in perfect or imperfect self-defense.”). The state
                                  21   appellate court also found that the jury could reasonably have “rejected [Petitioner’s]
                                  22   implausible self-defense claim” that he “exercised his right to self-defense in a reasonable
                                  23   manner when he stabbed [the victim] 11 times.” Williams, 2017 WL 6334240, at *6. The
                                  24   Court agrees. Because, in giving CALCRIM Instruction 3472, “[t]he [trial] court
                                  25   instructed the jury to determine whether Williams acted in reasonable self-defense, just as
                                  26   it would have had the court instructed the jury with CALCRIM No. 3471,” id., the given
                                  27   instructions and the missing CALCRIM 3471 Instruction were duplicative. Therefore, it
                                  28
                                                                                                       16
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   cannot be said that the jury would have reached a different verdict had they been given the
                                   2   CALCRIM 3471 Instruction as well. Accordingly, the Court finds that the failure to give
                                   3   the CALCRIM 3471 Instruction did not have a substantial and injurious effect or influence
                                   4   in determining the jury’s verdict. See Brecht, 507 U.S. at 637. Petitioner is not entitled to
                                   5   habeas relief based on harmless error. See Calderon, 525 U.S. at 146-47.
                                   6             Because the trial court does not appear to have erred in declining to give the
                                   7   CALCRIM 3471 Instruction, and because any error would have been harmless, the state
                                   8   appellate court’s denial of this claim was not contrary to, or an unreasonable application
                                   9   of, clearly established Supreme Court law.
                                  10                       c. Claim 3 fails because counsel was not ineffective for failing to request
                                  11                            the CALCRIM 3471 Instruction.
                                  12             Claim 3, that trial counsel was ineffective in failing to ask the judge to give the
Northern District of California
 United States District Court




                                  13   CALCRIM 3471 Instruction, fails because Petitioner was not prejudiced by the lack of this
                                  14   instruction.
                                  15             In order to prevail on a Sixth Amendment claim for ineffectiveness of trial counsel,
                                  16   Petitioner must establish two things. First, he must establish that counsel’s performance
                                  17   was deficient, i.e., that it fell below an “objective standard of reasonableness” under
                                  18   prevailing professional norms. Strickland v. Washington, 466 U.S. 668, 687-88 (1984).
                                  19   Second, he must establish that he was prejudiced by counsel’s deficient performance, i.e.,
                                  20   that “there is a reasonable probability that, but for counsel’s unprofessional errors, the
                                  21   result of the proceeding would have been different.” Id. at 694. A court need not
                                  22   determine whether counsel’s performance was deficient before examining the prejudice
                                  23   suffered by the defendant as the result of the alleged deficiencies. Id. at 697.
                                  24             A “doubly” deferential judicial review is appropriate in analyzing ineffective
                                  25   assistance of counsel claims under § 2254. See Cullen v. Pinholster, 131 S. Ct. 1388,
                                  26   1410-11 (2011); Harrington, 131 S. Ct. at 788 (same); Premo v. Moore, 131 S. Ct. 733,
                                  27   740 (2011) (same). The general rule of Strickland, i.e., to review a defense counsel’s
                                  28
                                                                                                       17
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   effectiveness with great deference, gives the state courts greater leeway in reasonably
                                   2   applying that rule, which in turn “translates to a narrower range of decisions that are
                                   3   objectively unreasonable under AEDPA.” Cheney v. Washington, 614 F.3d 987, 995 (9th
                                   4   Cir. 2010) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). When
                                   5   § 2254(d) applies, “the question is not whether counsel’s actions were reasonable. The
                                   6   question is whether there is any reasonable argument that counsel satisfied Strickland’s
                                   7   deferential standard.” Harrington, 131 S. Ct. at 788. Under a “doubly” deferential judicial
                                   8   review, the state appellate court did not unreasonably apply Strickland in rejecting
                                   9   Petitioner’s argument. See Pinholster, 131 S. Ct. at 1410-11; Harrington, 131 S. Ct. at 88.
                                  10             Petitioner’s argument that trial counsel should have requested different jury
                                  11   instructions fails. First, as noted above, the state appellate court found that the jury was
                                  12   able to consider Petitioner’s self-defense theory, and defense counsel was able to put a
Northern District of California
 United States District Court




                                  13   self-defense argument to the jury. See supra at 16; see also Williams, 2017 WL 6334240,
                                  14   at *7. Because the CALCRIM 3471 Instruction would have been duplicative, counsel was
                                  15   not ineffective in failing to request it. See United States v. Bosch, 914 F.2d 1239, 1248
                                  16   (9th Cir. 1990) (finding that, where a jury instruction would have been duplicative, counsel
                                  17   was not ineffective for failing to request it).
                                  18             Second, even if counsel’s failure to request the CALCRIM 3471 Instruction had
                                  19   been ineffective, Petitioner has not shown that “the result of the proceeding would have
                                  20   been different” had the CALCRIM 3471 Instruction been given. As the state appellate
                                  21   court noted, the jury reasonably “rejected [Petitioner’s] implausible self-defense claim”
                                  22   that he “exercised his right to self-defense in a reasonable manner when he stabbed [the
                                  23   victim] 11 times.” Williams, 2017 WL 6334240, at *6. As Respondent notes, “there was
                                  24   not only overwhelming evidence presented at trial to support the jury’s verdict of murder,
                                  25   but the evidence belied petitioner’s claim of self-defense.” Ans. at 13-14. Specifically,
                                  26   three witnesses testified that Petitioner did not act in self-defense, see id. at 14 (citing
                                  27   record), the autopsy suggested that the victim’s wounds were defensive, see id. (same), and
                                  28
                                                                                                       18
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   Petitioner sustained no injuries, see id. (same). Petitioner has not cited any evidence to
                                   2   undercut this overwhelming evidence of guilt, nor made any argument that would render
                                   3   his self-defense argument plausible. Accordingly, Petitioner has not shown the result of
                                   4   the proceeding would have been different had counsel requested the CALCRIM 3471
                                   5   Instruction, and so has not shown he was prejudiced by counsel’s decision.
                                   6             For these reasons, Petitioner is not entitled to relief on Claims 1-3.
                                   7             2.        Claim Related to the Voluntary Manslaughter Instruction
                                   8             As noted, supra, Petitioner contends that the trial court should have given a sua
                                   9   sponte instruction on the heat of passion theory of voluntary manslaughter. See Pet., Ex. B
                                  10   at 27-32. Petitioner argues that by failing to do so, the trial court violated Petitioner’s right
                                  11   to due process (Claim 4). See id. The state appellate court rejected Petitioner’s claim as
                                  12   follows:
Northern District of California




                                                           Next, William[s] argues the court erred by failing to instruct the
 United States District Court




                                  13                       jury on the heat of passion theory of voluntary manslaughter. A
                                                           trial court has a sua sponte duty to instruct the jury on all lesser
                                  14                       included offenses supported by substantial evidence. (People v.
                                                           Breverman (1998) 19 Cal. 4th 142, 148–149, 162.) Voluntary
                                  15                       manslaughter is a lesser included offense of murder. (Id. at p.
                                                           154.) “‘[W]hen the defendant acts in a “sudden quarrel or heat
                                  16                       of passion” (§ 192, subd. (a)),’” the defendant is deemed to have
                                                           acted without malice, even if he intended to kill. (People v.
                                  17                       Blakeley (2000) 23 Cal. 4th 82, 87–88.) Thus, a killing “‘upon
                                                           a sudden quarrel or heat of passion’” can negate the malice
                                  18                       element of murder and reduce the offense to voluntary
                                                           manslaughter. (Breverman, at p. 163.)
                                  19
                                                           “Although section 192, subdivision (a), refers to ‘sudden quarrel
                                  20                       or heat of passion,’ the factor which distinguishes the ‘heat of
                                                           passion’ form of voluntary manslaughter from murder is
                                  21                       provocation. The provocation which incites the defendant to
                                                           homicidal conduct in the heat of passion must be caused by the
                                  22                       victim [citation], or be conduct reasonably believed by the
                                                           defendant to have been engaged in by the victim. [Citations.]
                                  23                       The provocative conduct by the victim may be physical or
                                                           verbal, but the conduct must be sufficiently provocative that it
                                  24                       would cause an ordinary person of average disposition to act
                                                           rashly or without due deliberation and reflection. [Citations.]
                                  25                       ‘Heat of passion arises when “at the time of the killing, the
                                                           reason of the accused was obscured or disturbed by passion to
                                  26                       such an extent as would cause the ordinarily reasonable person
                                                           of average disposition to act rashly and without deliberation and
                                  27                       reflection, and from such passion rather than from judgment.”‘“
                                                           (People v. Lee (1999) 20 Cal.4th 47, 59.)
                                  28
                                                                                                       19
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1                       According to Williams, his trial testimony presented “a classic,
                                                           textbook example of provocation” warranting the heat of
                                   2                       passion instruction. We disagree. Williams testified Lewis
                                                           “mugg[ed]” him and suggested they “handle” things around the
                                   3                       corner. He also testified Lewis got out of his car in an aggressive
                                                           manner, threw something at Williams’s car, and came toward
                                   4                       him with a knife. Williams claimed he swung the knife wildly
                                                           and stabbed Lewis to “save” himself. The thrust of Williams’s
                                   5                       testimony “was self-defense—both reasonable self-defense (a
                                                           complete defense to the criminal charges), and unreasonable or
                                   6                       imperfect self-defense (a partial defense that reduces murder to
                                                           manslaughter).” (People v. Moye (2009) 47 Cal. 4th 537, 554
                                   7                       (Moye ).)
                                   8                       Williams’s narrative of the events did not suggest he was under
                                                           the influence of a strong passion when he killed Lewis. (Moye,
                                   9                       supra, 47 Cal. 4th at p. 552.) The standard for requiring
                                                           instruction on heat of passion voluntary manslaughter is not
                                  10                       “‘“any evidence, no matter how weak,”‘“ but evidence
                                                           “‘“substantial enough to merit consideration” by the jury.’” (Id.
                                  11                       at p. 553.) Here, the evidence did not support an instruction on
                                                           voluntary manslaughter based on heat of passion. (Id. at p. 551.)
                                  12                       “In the face of [Williams]’s own testimony, no reasonable juror
Northern District of California




                                                           could conclude [he] acted ‘“‘rashly or without due deliberation
 United States District Court




                                  13                       and reflection, and from this passion rather than from
                                                           judgment’”‘“ when he responded to Lewis approaching him
                                  14                       with a knife by stabbing Lewis 11 times. (Id. at p. 553.)
                                  15                       As our high court has explained, “[a] trial court has a duty to
                                                           instruct on general principles of law that are ‘closely and openly
                                  16                       connected to the facts before the court and that are necessary for
                                                           the jury’s understanding of the case.’ [Citation.] But no
                                  17                       principle of law required the trial judge below to disregard the
                                                           evidence in order to find that the jury should consider whether
                                  18                       defendant subjectively killed in the heat of passion, when no
                                                           substantial evidence supported that theory of manslaughter, and
                                  19                       the evidence actually introduced on the point—the defendant’s
                                                           own testimony—was to the contrary.” (Moye, supra, 47 Cal. 4th
                                  20                       at p. 554.) Williams’s reliance on People v. Barton (1995) 12
                                                           Cal. 4th 186 does not alter our conclusion. That case—where
                                  21                       the victim acted “‘berserk’” and tried to run the defendant’s
                                                           daughter’s car off the road—is distinguishable. (Id. at p. 202.)
                                  22
                                                           Assuming the court erred by failing to instruct the jury on a heat
                                  23                       of passion theory of voluntary manslaughter, any “such error
                                                           was harmless as it is not reasonably probable [Williams] would
                                  24                       have obtained a more favorable outcome had the jury been so
                                                           instructed.” (Moye, supra, 47 Cal. 4th at p. 555–556.) As
                                  25                       discussed above, the jury rejected Williams’s claim of self-
                                                           defense, and there was no “independent evidence remaining to
                                  26                       support his further claim that he killed in the heat of passion, and
                                                           no direct testimonial evidence from [Williams] himself to
                                  27                       support an inference that he subjectively harbored such strong
                                                           passion, or acted rashly or impulsively while under its influence
                                  28
                                                                                                       20
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           for reasons unrelated to his perceived need for self-defense.”
                                   1                       (Id. at p. 557.)
                                   2   Williams, 2017 WL 6334240, at *7–8.
                                   3             In some circumstances, failure to give requested instructions violates due process.
                                   4   Specifically, the U.S. Supreme Court has held that in a capital case, where the evidence
                                   5   supports a verdict on a lesser-included offense, failure to instruct a jury on that lesser-
                                   6   included offense constitutes a violation of due process. Hopper v. Evans, 456 U.S. 605,
                                   7   610–11 (1982); Beck v. Alabama, 447 U.S. 625, 634–38 (1980). However, the Supreme
                                   8   Court has limited application of that rule to the capital context. In 1973, the Court
                                   9   explained that it “ha[d] never explicitly held that the Due Process Clause of the Fifth
                                  10   Amendment guarantees the right of a defendant to have the jury instructed on a lesser
                                  11   included offense.” Keeble v. United States, 412 U.S. 205, 213 (1973). When the Court
                                  12   later held that due process requires giving such an instruction in capital cases, the Court
Northern District of California
 United States District Court




                                  13   made clear that it was “not decid[ing] whether the Due Process Clause would require the
                                  14   giving of such instructions in a noncapital case.” Beck, 447 U.S. at 638 n.14. In fact, the
                                  15   Ninth Circuit, “has declined to find constitutional error arising from the failure to instruct
                                  16   on a lesser included offense in a noncapital case.” Turner v. Marshall, 63 F.3d 807, 819
                                  17   (9th Cir. 1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677, 685 (9th Cir.
                                  18   1999) (en banc). The failure of a state trial court to instruct on lesser-included offenses in
                                  19   a noncapital case does not present a federal constitutional claim. See Solis v. Garcia, 219
                                  20   F.3d 922, 929 (9th Cir. 2000); Windham v. Merkle, 163 F.3d 1092, 1105–06 (9th Cir.
                                  21   1998). Respondent’s argument that Claim 4 “does not present a federal constitutional
                                  22   question,” Ans., Ex. B at 15, is thus correct.
                                  23             Even if this claim presented a constitutional question, it would fail. As discussed,
                                  24   supra, this Court must presume that the state appellate court was correct in finding
                                  25   insufficient evidence to support the voluntary manslaughter instruction. See Menendez,
                                  26   422 F.3d at 1029-30. Here, as the state appellate court found after thorough analysis,
                                  27   Petitioner presented no evidence to warrant a heat-of-passion voluntary manslaughter
                                  28
                                                                                                       21
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   instruction. See Williams, 2017 WL 6334240, at *7-8 (rejecting claim); see also id. at 8
                                   2   (““there was no ‘independent evidence remaining to support [Williams’s] further claim
                                   3   that he killed in the heat of passion, and no direct testimonial evidence from [Williams]
                                   4   himself to support an inference that he subjectively harbored such strong passion, or acted
                                   5   rashly or impulsively’”) (first two emphases added). Nor was Petitioner entitled to a heat-
                                   6   of-passion voluntary manslaughter instruction under “the defendant’s right to adequate
                                   7   jury instructions on his or her theory of the case.” Solis, 219 F.3d at 929. As the state
                                   8   appellate court found, Petitioner’s theory, and Petitioner’s direct testimony, leaned toward
                                   9   a self-defense theory rather than a heat-of-passion theory. See Williams, 2017 WL
                                  10   6334240, at *8. Because Petitioner did receive jury instructions regarding his (self-
                                  11   defense) theory of the case, any failure to instruct on heat-of-passion voluntary
                                  12   manslaughter thus did not deprive Petitioner of his right to jury instructions on his theory.
Northern District of California
 United States District Court




                                  13             Finally, as the state appellate court found, even if the trial court had erred in failing
                                  14   to sua sponte instruct on heat-of-passion voluntary manslaughter (which it did not), any
                                  15   error was harmless. See id. at *8. With no evidence suggesting Petitioner acted in the heat
                                  16   of passion, and significant evidence that Petitioner acted deliberately when he stabbed his
                                  17   victim 11 times, the record before the jury tilted in favor of finding that Petitioner acted
                                  18   with premeditation and deliberation, not rashness. Petitioner has introduced no evidence,
                                  19   and it seems unlikely considering the record, that “the result of the proceeding would have
                                  20   been different” had an instruction on heat-of-passion voluntary manslaughter been given.
                                  21             Accordingly, Petitioner has not shown entitlement to habeas relief on Claim 4.
                                  22             3.        Claims Related to the Admission of Hearsay
                                  23             As noted, supra, Petitioner contends that the trial court erred in admitting hearsay
                                  24   statements. Petitioner argues that in doing so, the trial court (5) erred as a matter of
                                  25   California law, thus violating his due process; (6) violated Petitioner’s right to confront his
                                  26   accusers under the Confrontation Clause; and (7) violated Petitioner right to due process
                                  27   by allowing the jury to hear improper bad character evidence.
                                  28
                                                                                                       22
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1             The state appellate court rejected Petitioner’s challenge to the admission of the
                                   2   hearsay statements:
                                   3                       Williams claims the court erred by admitting statements Lewis
                                                           made to family and friends before the homicide.
                                   4
                                                           A. Background
                                   5                       After the defense completed its case-in-chief, the prosecutor
                                                           moved to admit statements made by Lewis to two close friends,
                                   6                       his girlfriend, and to his brother, pursuant to Evidence Code
                                                           section 1250. The prosecutor argued Lewis’s state of mind, and
                                   7                       his attitude toward Williams, were at issue because: (1)
                                                           Williams claimed he stabbed Lewis in self-defense; and (2)
                                   8                       Williams testified he believed Lewis thought he was involved
                                                           the June 2015 shooting and that Lewis was seeking revenge for
                                   9                       that shooting. The prosecutor explained the “point of this
                                                           testimony” was to show Williams “lied on the stand” about his
                                  10                       issue with Lewis and that “the only issue [between the two men]
                                                           was with the girl at work.” Over defense counsel’s objection,
                                  11                       the court determined the evidence came within Evidence Code
                                                           section 1250, and was relevant to rebut the defense claim that
                                  12                       Lewis’s problem with Williams related to the June 2015
Northern District of California




                                                           shooting.
 United States District Court




                                  13
                                                           Lewis’s friend, his girlfriend, and his brother testified on
                                  14                       rebuttal. Lewis’s friend testified Lewis said “he had some
                                                           problems with a guy at work.” Lewis “said the dude don’t like
                                  15                       him because ... he [thought] ... that [Lewis] was talking to a girl
                                                           that the guy is talking to.” Lewis also said “he wasn’t worried
                                  16                       about it.” Lewis’s girlfriend testified Lewis said had an issue
                                                           “with a guy at work,” and the issue was about “[a] girl.” Lewis
                                  17                       and his girlfriend discussed the June 2015 shooting; Lewis never
                                                           said he suspected the guy at work was involved. Lewis’s brother
                                  18                       testified Lewis mentioned having an issue “with a guy at work.”
                                                           Lewis’s brother understood the issue was “about a girl.” When
                                  19                       Lewis and his brother discussed the June 2015 shooting, Lewis
                                                           did not say he was suspicious the guy from work “had anything
                                  20                       at all do to with the shooting.”
                                  21                       The court instructed the jury that Lewis’s statements were not to
                                                           be considered for their truth, but only as evidence of Lewis’s
                                  22                       state of mind when he made those statements. The court also
                                                           instructed the jury on limited purpose evidence (CALCRIM No.
                                  23                       303).
                                  24                       B. Any Assumed Error in Admitting Lewis’s Statements
                                                           Was Harmless
                                  25                       Williams claims the prosecution’s rebuttal evidence did not
                                                           come within Evidence Code section 1250. “Hearsay is a
                                  26                       statement made other than while testifying as a witness, which
                                                           statement is offered in the trial to prove the truth of the matter
                                  27                       asserted in the statement.” (Rufo v. Simpson (2001) 86 Cal. App.
                                                           4th 573, 591, italics and fn. omitted.) “Evidence Code section
                                  28
                                                                                                       23
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                                           1250, which authorizes the admission of out-of-court statements
                                   1                       to prove the declarant’s state of mind, permits the admission of
                                                           such evidence only if the declarant’s state of mind ‘is itself an
                                   2                       issue in the action’ or if the evidence ‘is offered to prove or
                                                           explain acts or conduct of the declarant.’” (People v. Riccardi
                                   3                       (2012) 54 Cal. 4th 758, 814–815, abrogated on another point in
                                                           People v. Rangel (2016) 62 Cal. 4th 1216.)
                                   4
                                                           We need not decide whether the court properly admitted the
                                   5                       testimony under the state of mind hearsay exception, because
                                                           any assumed error in admitting that testimony was harmless.
                                   6                       (People v. Becerrada (2017) 2 Cal. 5th 1009, 1027.) The
                                                           testimony “was minor in light of the case as a whole.” (Id. at
                                   7                       pp. 1027–1028.) And, as discussed above, the evidence
                                                           supporting guilt was strong. (People v. O’Malley (2016) 62 Cal.
                                   8                       4th 944, 1008–1009 [erroneous admission of evidence under
                                                           Evidence Code section 1250 “was harmless”]; People v.
                                   9                       Jablonski (2006) 37 Cal. 4th 774, 821 [evidence erroneously
                                                           admitted pursuant to Evidence Code section 1250 was harmless
                                  10                       “in light of the overwhelming evidence of defendant’s guilt”].)
                                  11   Williams, 2017 WL 6334240, at *8-9.
                                  12                       a. Claim 5 fails because Petitioner’s due process was not violated.
Northern District of California
 United States District Court




                                  13             Petitioner’s first challenge to the admission of the victim’s statements is that those
                                  14   statements were hearsay, and their admission in contravention of evidence rules violated
                                  15   his due process.
                                  16             It is well-settled law that rulings on evidentiary matters by a state trial court, even if
                                  17   erroneous, may only be used as a basis for relief under Section 2254 if the ruling “renders
                                  18   the state proceedings so fundamentally unfair as to violate due process.” Spivey v. Rocha,
                                  19   194 F.3d 971, 977–78 (9th Cir. 1999) (citing Hill v. United States, 368 U.S. 424, 428
                                  20   (1999)). A ruling to admit evidence by a state trial court only renders the state proceedings
                                  21   fundamentally unfair when “there are no permissible inferences the jury may draw from
                                  22   the evidence . . . .” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991) (emphasis
                                  23   added). Moreover, even evidence admitted for which there are no permissible inferences
                                  24   must also “be of such a quality as necessarily prevents a fair trial.” Id. (quotations
                                  25   omitted).
                                  26             Here, there were clearly permissible inferences to be drawn from the victim’s
                                  27   statements. A key argument in Petitioner’s defense was that he acted in self-defense to the
                                  28
                                                                                                       24
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   victim’s aggression. See Williams, 2017 WL 6334240, at *2–3 (summarizing defense
                                   2   counsel’s argument that the victim rushed at Petitioner and Petitioner was scared, and that
                                   3   Petitioner stabbed the victim in order to save himself). By introducing the victim’s
                                   4   statements, the prosecution was able to show that the victim had no motive to attack
                                   5   Petitioner, rebutting Petitioner’s argument of self-defense. See id. at *8-9 (summarizing
                                   6   prosecutor’s argument that the victim’s statements showed the victim’s state of mind). In
                                   7   addition, the statements were relevant to impeach Petitioner’s testimony. See id. at *8.
                                   8             Moreover, even if there were not at least two permissible inferences to be drawn
                                   9   from the victim’s statements, the Court must consider whether the error had a “substantial
                                  10   and injurious effect or influence in determining the jury’s verdict.” Brecht, 507 U.S. at
                                  11   637. In this case, it did not because as the state appellate court found, “the evidence
                                  12   supporting [Petitioner’s] guilt was strong.” Williams, 2017 WL 6334240, at *9. As noted
Northern District of California
 United States District Court




                                  13   above, three eyewitnesses saw the murder and testified that Petitioner did not act in self-
                                  14   defense, see Ans. at 14 (citing record), the autopsy suggested that the victim’s wounds
                                  15   were defensive, see id. (same), and Petitioner sustained no injuries, see id. (same).
                                  16   Considering this “strong” evidence of Petitioner’s guilt, any error in admitting the victim’s
                                  17   out-of-court statements did not have a “substantial and injurious effect” on the verdict.
                                  18   See Dillard v. Roe, 244 F.3d 758, 769–70 (9th Cir. 2001), amended on denial of
                                  19   reh’g (May 17, 2001) (“Even if we assume, without deciding, that the trial court
                                  20   [committed constitutional error], that ruling could not have had a ‘substantial and injurious
                                  21   effect or influence in determining the jury’s verdict.’ . . . There was an abundance of
                                  22   other, uncontradicted evidence that Dillard had suffered the convictions alleged.”)
                                  23   (citations omitted). Based on the foregoing, the state appellate court’s rejection of
                                  24   Petitioner’s fifth claim was reasonable and is therefore entitled to AEDPA deference.
                                  25   Accordingly, this claim is DENIED.
                                  26

                                  27

                                  28
                                                                                                       25
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1                       b. Claim 6 fails because Petitioner’s Confrontation Clause right was not
                                   2                            violated.
                                   3             Petitioner’s sixth claim is that the admission of the victim’s out-of-court statements
                                   4   violated his Sixth Amendment right to confront his accusers. See Pet., Ex. B at 35 (“The
                                   5   improper admission of this hearsay - - both actual and implied - - violated the state and
                                   6   federal confrontation clauses. Calif. Const. Art I, §§ 15, 16; U.S. Constitution, 6th and
                                   7   14th Amendments”). For the reasons stated below, the Court finds that Petitioner’s Sixth
                                   8   Amendment confrontation right was not violated.
                                   9             The Confrontation Clause of the Sixth Amendment provides that in criminal cases
                                  10   the accused has the right to “be confronted with the witnesses against him.” U.S. Const.
                                  11   amend. VI. The federal confrontation right applies to the states through the Fourteenth
                                  12   Amendment. Pointer v. Texas, 380 U.S. 400, 403 (1965). The ultimate goal of the
Northern District of California
 United States District Court




                                  13   Confrontation Clause is to ensure reliability of evidence, though it is a procedural rather
                                  14   than a substantive guarantee. See Crawford v. Washington, 541 U.S. 36, 61 (2004). It
                                  15   commands not that evidence be reliable, but that reliability be assessed in a particular
                                  16   manner: by testing in the crucible of cross-examination. Id.; see Davis v. Alaska, 415 U.S.
                                  17   308, 315–16 (1974) (noting a primary interest secured by the Confrontation Clause is the
                                  18   right of cross-examination). The Clause thus reflects a judgment, not only about the
                                  19   desirability of reliable evidence, but about how reliability can best be determined.
                                  20   Crawford, 541 U.S. at 61; see, e.g., United States v. Medjuck, 156 F.3d 916, 919 n.1 (9th
                                  21   Cir. 1998) (noting that the Confrontation Clause serves to ensure that witnesses will testify
                                  22   under oath, to force witnesses to undergo cross-examination, and to permit the jury to
                                  23   observe the demeanor of witnesses).
                                  24             However, the Confrontation Clause only applies to out-of-court testimonial
                                  25   statements offered for the truth of the matter asserted, i.e., “testimonial hearsay.” See
                                  26   Crawford, 541 U.S. at 51 (emphasis added). If a hearsay statement is not testimonial in
                                  27   nature, then it “is not subject to the Confrontation Clause.” Davis v. Washington, 547 U.S.
                                  28
                                                                                                       26
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   813, 821 (2006). Here, the trial court appears to have concluded that the victim’s
                                   2   statements were hearsay, but subject to a hearsay exception. See Williams, 2017 WL
                                   3   6334240, at *8 (explaining that the statements were admitted pursuant to California
                                   4   Evidence Code § 1250); see also Cal. Evid. Code § 1250 (contained in the chapter entitled
                                   5   “Exceptions to the Hearsay Rule”). Accordingly, the Court will not examine whether the
                                   6   victim’s statements were hearsay but will skip to the inquiry of whether the victim’s
                                   7   statements were testimonial in nature, and thus subject to the Confrontation Clause.
                                   8             The “primary purpose” test establishes whether a statement is testimonial. Ohio v.
                                   9   Clark, 135 S. Ct. 2173, 2179 (2015). Under this test, statements are testimonial: (1) “when
                                  10   they result from questioning, ‘the primary purpose of [which was] to establish or prove
                                  11   past events potentially relevant to later criminal prosecution,’” and (2) “when written
                                  12   statements are ‘functionally identical to live, in-court testimony,’ ‘made for the purpose of
Northern District of California
 United States District Court




                                  13   establishing or proving some fact’ at trial.” Lucero v. Holland, 902 F.3d 979, 989 (9th Cir.
                                  14   2018) cert. denied, 139 S. Ct. 1180 (2019) (citations omitted). When the primary purpose
                                  15   of taking an out-of-court statement is to create an out-of-court substitute for trial
                                  16   testimony, the statement is testimonial hearsay and Crawford applies. See Michigan v.
                                  17   Bryant, 562 U.S. 344, 358 (2011) (explaining the primary purpose inquiry). When that
                                  18   was not the primary purpose, “the admissibility of a statement is the concern of state and
                                  19   federal rules of evidence, not the Confrontation Clause.” Id.
                                  20             “The ‘primary purpose’ of a statement is determined objectively.” United States v.
                                  21   Rojas-Pedroza, 716 F.3d 1253, 1267 (9th Cir. 2013). Thus “‘the relevant inquiry is not the
                                  22   subjective or actual purpose of the individuals involved in a particular encounter, but rather
                                  23   the purpose that reasonable participants would have had, as ascertained from the
                                  24   individuals’ statements and actions and the circumstances in which the encounter
                                  25   occurred.’” Id. (quoting Bryant, 562 U.S. at 360). The testimonial intent of the speaker
                                  26   must be evaluated in context, and part of that context is the questioner’s identity. Lucero,
                                  27   902 F.3d at 990 n.5.
                                  28
                                                                                                       27
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1             Here, the victim’s statements were non-testimonial, and therefore not subject to the
                                   2   Confrontation Clause. First, the statements were non-testimonial as a matter of law
                                   3   because they were not made to law enforcement personnel, or to persons the victim
                                   4   believed were working with law enforcement. “No Supreme Court authority has held that
                                   5   statements made to someone other than law enforcement personnel are testimonial.”
                                   6   Schubert v. Warner, 605 F. App’x 688 (9th Cir. 2015) (finding that statements to a family
                                   7   friend were non-testimonial). See also Saechao v. Oregon, 249 F. App’x 678, 679 (9th
                                   8   Cir. 2007) (a conversation “between two friends, without any active participation by a
                                   9   government official” was non-testimonial); cf. Bryant, 562 U.S. at 359 n.3 (“Davis
                                  10   explicitly reserved the question ‘whether and when statements made to someone other than
                                  11   law enforcement personnel are “testimonial.’” Ibid. We have no need to decide that
                                  12   question in this case either because Covington’s statements were made to police
Northern District of California
 United States District Court




                                  13   officers.”). Here, the persons to whom the victim made his statements were “two close
                                  14   friends, his girlfriend, and [] his brother.” Williams, 2017 WL 6334240, at *8; see also
                                  15   Pet., Ex. B at 34 (identifying the witnesses to whom the victim spoke as “Kenya Bishop
                                  16   (Lewis’s girlfriend), Melvin Boyd, Delvone Jones, and Lewis’[s] brother Michael Lewis”).
                                  17   There is no argument, and nothing in the record, to suggest that any of these persons are in
                                  18   law enforcement. See generally, Pet.; see also, Ans., Exs. A-B. As none of these
                                  19   witnesses were members of or working for law enforcement, the victim could not have had
                                  20   testimonial intent in making the challenged statements. See Crawford, 541 U.S. at 51
                                  21   (describing “statements made unwittingly to an FBI informant” as non-testimonial,
                                  22   because of the declarant’s ignorance of the witness’s role).
                                  23             Second, the circumstances surrounding the conversations in which the victim made
                                  24   these statements show that the statements were non-testimonial. The United States
                                  25   Supreme Court has explained that “[s]tatements to friends and neighbors about abuse and
                                  26   intimidation” are not testimonial. Giles v. California, 554 U.S. 353, 376 (2008); see also.
                                  27   Bryant, 562 U.S. at 381 (“For an out-of-court statement to qualify as testimonial, the
                                  28
                                                                                                       28
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   declarant must intend the statement to be a solemn declaration rather than an unconsidered
                                   2   or offhand remark; and he must make the statement with the understanding that it may be
                                   3   used to invoke the coercive machinery of the State against the accused. . . . That is what
                                   4   distinguishes a narrative told to a friend over dinner from a statement to the police.”)
                                   5   (Scalia, J., dissenting); United States v. Palamarchuk, 791 F. App’x 658, 662 (9th Cir.
                                   6   2019) (“a conversation between friends over dinner” is non-testimonial); Lara v. Allison,
                                   7   617 F. App’x 769, 770 (9th Cir. 2015) (“statements [made] during an unprompted,
                                   8   informal conversation between coworkers at their place of employment” are non-
                                   9   testimonial); Williams v. Adams, 447 F. App’x 829, 831 (9th Cir. 2011) (statements made
                                  10   to family members are non-testimonial). There is no suggestion in the record that the
                                  11   victim believed his statements to friends, his girlfriend, and his family would be “used to
                                  12   invoke the coercive machinery of the State.” Bryant, 562 U.S. at 381. Instead, the record
Northern District of California
 United States District Court




                                  13   reveals that the above statements were made during casual conversation. For example, the
                                  14   victim told his friend Mr. Boyd that the victim “had some problems with a guy at work”
                                  15   regarding “a girl that the guy is talking to,” but that the victim “wasn’t worried about it.”
                                  16   Ans., Ex. B at 972:15-973:6. The victim told Mr. Boyd this while the two were in Mr.
                                  17   Boyd’s bedroom, and Mr. Boyd was doing pushups. See Ans., Ex. B at 971:17-972:16.
                                  18   Discussing work problems with a friend, in the friend’s bedroom, while the friend
                                  19   exercises, does not suggest the victim intended to make a “solemn declaration.” See
                                  20   Bryant, 562 U.S. at 381 (describing the type of statement and intent that would be
                                  21   testimonial). Similarly, the victim told Ms. Bishop about his problems with the Petitioner
                                  22   “[a]ny time he came from work and he was on the same shift with that person.” Ans., Ex.
                                  23   B at 1002:10-12. This appears to be normal griping to a partner about an irritating
                                  24   coworker, rather than an attempt “to invoke the coercive machinery of the State.” Bryant,
                                  25   562 U.S. at 381. Likewise, the victim “mentioned [] a few times” to his brother, Mr.
                                  26   Lewis, that “he was having an issue with a guy at work,” “basically about a girl.” Ans.,
                                  27   Ex. B at 1012:23-1013:11. There is no indication that the victim intended a conversation
                                  28
                                                                                                       29
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   with his brother to be testimonial. See Williams, 447 F. App’x at 831 (statements made to
                                   2   family are non-testimonial); see also Schubert, 605 F. App’x 688 (finding that statements
                                   3   to a family friend were non-testimonial). Viewed objectively, the circumstances
                                   4   surrounding these conversations make clear that the victim was speaking with friends and
                                   5   family in an ordinary fashion, not attempting to create a record with law enforcement.
                                   6             Accordingly, the victim’s statements to friends, his girlfriend, and his family were
                                   7   not testimonial in nature. Because these statements were not testimonial, the
                                   8   Confrontation Clause does not apply.
                                   9             Finally, even if the Confrontation Clause applied to any of the statements at issue,
                                  10   Confrontation Clause claims are still subject to harmless error analysis. United States v.
                                  11   Nielsen, 371 F.3d 574, 581 (9th Cir. 2004); see also United States v. Allen, 425 F.3d 1231,
                                  12   1235 (9th Cir. 2005). For purposes of federal habeas corpus review, the standard
Northern District of California
 United States District Court




                                  13   applicable to violations of the Confrontation Clause is whether the statement had an actual
                                  14   and prejudicial effect upon the jury. See Hernandez v. Small, 282 F.3d 1132, 1144 (9th
                                  15   Cir. 2002) (citing Brecht, 507 U.S. at 637 (1993)). Here, as the state appellate court found,
                                  16   “the evidence supporting [Petitioner’s] guilt was strong.” Williams, 2017 WL 6334240, at
                                  17   *9. As noted above, three eyewitnesses saw the murder and testified that Petitioner did not
                                  18   act in self-defense, see Ans. at 14 (citing record), the autopsy suggested that the victim’s
                                  19   wounds were defensive, see id. (same), and Petitioner sustained no injuries, see id. (same).
                                  20   Considering this “strong” evidence of Petitioner’s guilt, any error in admitting the victim’s
                                  21   out-of-court statements would have been harmless.
                                  22             Because the victim’s challenged statements were non-testimonial, and in any event
                                  23   their admission was harmless, Petitioner is not is not entitled to relief on his Confrontation
                                  24   Clause claim. Accordingly, Petitioner’s sixth claim is DENIED.
                                  25                       c. Claim 7 fails because Petitioner’s due process was not violated.
                                  26             Petitioner’s seventh claim is that the admission of the victim’s out-of-court
                                  27   statements violated his right to due process because it allowed the jury to consider
                                  28
                                                                                                       30
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1   “improper bad character evidence.” Pet., Ex. A at 36 (“[Admission of the hearsay] also
                                   2   was improper bad character evidence in violation of the due process clause of the 5th and
                                   3   14th Amendments.”). Petitioner does not specify what evidence of his “bad character”
                                   4   was put before the jury. See generally, Pet., Ex. A.
                                   5             In any event, habeas relief is not warranted here because no remediable federal
                                   6   constitutional violation occurred. First, a petitioner’s due process rights concerning the
                                   7   admission of propensity evidence is not clearly established for purposes of review under
                                   8   AEDPA, the Supreme Court having reserved this issue as an “open question.” Alberni v.
                                   9   McDaniel, 458 F.3d 860, 866–67 (9th Cir. 2006); accord Mejia v. Garcia, 534 F.3d 1036,
                                  10   1046 (9th Cir. 2008) (reaffirming Alberni). Second, the Supreme Court “has not yet made
                                  11   a clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due
                                  12   process violation sufficient to warrant issuance of the writ.” Holley v. Yarborough, 568
Northern District of California
 United States District Court




                                  13   F.3d 1091, 1101 (9th Cir. 2009). Third, any claim that the state court erred in admitting
                                  14   the evidence under state law is not remediable on federal habeas review. See Bradshaw v.
                                  15   Richey, 546 U.S. 74, 76 (2005).
                                  16             Finally, even if the admission of the victim’s statements was an error of
                                  17   constitutional dimension – which it is not – the Court must consider whether the error had
                                  18   a “substantial and injurious effect or influence in determining the jury’s verdict.”
                                  19   Brecht, 507 U.S. at 637. In this case, as repeatedly discussed above, there was “strong”
                                  20   evidence of Petitioner’s guilt, showing that Petitioner did not act in self-defense. Any
                                  21   error in admitting the victim’s statements did not have a “substantial and injurious effect”
                                  22   on the verdict. See Dillard, 244 F.3d at 769–70, amended on denial of reh’g (May 17,
                                  23   2001) (“Even if we assume, without deciding, that the trial court [committed constitutional
                                  24   error], that ruling could not have had a ‘substantial and injurious effect or influence in
                                  25   determining the jury’s verdict.’ . . . There was an abundance of other, uncontradicted
                                  26   evidence that Dillard had suffered the convictions alleged.”) (citations omitted.
                                  27   Accordingly, Petitioner’s seventh claim is DENIED.
                                  28
                                                                                                       31
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
                                   1             4.        Cumulative Error Claim
                                   2             As his eighth claim, Petitioner argues the cumulative effect of the constitutional
                                   3   errors violated his right to a fair trial. Pet., Ex. A at 37. In some cases, although no single
                                   4   error warrants reversal, the cumulative effect of several errors may prejudice a defendant
                                   5   so much that his conviction must be overturned. Alcala v. Woodford, 334 F.3d 862, 893–
                                   6   95 (9th Cir. 2003). However, where there is no constitutional error existing, nothing can
                                   7   accumulate to the level of a constitutional violation. Hayes v. Ayers, 632 F.3d 500, 524
                                   8   (9th Cir. 2011). Similarly, there can be no cumulative error if there has not been more than
                                   9   one error. United States v. Solorio, 669 F.3d 943, 956 (9th Cir. 2012).
                                  10             Here, there were no constitutional errors and, therefore, nothing can accumulate to
                                  11   the level of a constitutional violation.
                                  12                                                      IV. CONCLUSION
Northern District of California
 United States District Court




                                  13             After a careful review of the record and pertinent law, the Court concludes that the

                                  14   Petition for a Writ of Habeas Corpus must be DENIED.

                                  15             Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules

                                  16   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the

                                  17   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated

                                  18   that “reasonable jurists would find the district court’s assessment of the constitutional

                                  19   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may

                                  20   not appeal the denial of a Certificate of Appealability in this Court but may seek a

                                  21   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate

                                  22   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.

                                  23             The Clerk shall terminate any pending motions, enter judgment in favor of

                                  24   Respondent, and close the file.

                                  25         IT IS SO ORDERED.
                                  26   Dated: 4/2/2020                                                      ________________________
                                                                                                            EDWARD J. DAVILA
                                  27                                                                        United States District Judge
                                  28
                                                                                                       32
                                       Order Denying Petition for Writ of Habeas Corpus; Denying COA
                                       P:\PRO-SE\EJD\HC.18\04859Williams_den-habeas.docx
